DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 9 March 2020 and 22 March 2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS are being considered by this Examiner.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Claim 3, on line 1, insert --the rebuilding the data stored on the second data storage device is performed in a non-chronological order, -- before “the non-chronological write order”.
	Claim 18, line 2, replace “native” with --non-chronological--. 
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
Per claim 1, Akutsu et al. [US 2008010443 A1] (hereinafter “Akutsu”) teaches a computing network (see Fig 13’s depicted information system) comprising:
a first node comprising at least a first data storage device to store a first set of
data (see Fig. 13, production site, which includes storage subsystems for storing data);
a second node communicatively coupled with the first node, the second node
comprising at least a second data storage device to store a second set of data (see Fig. 13, backup site, which includes storage subsystems for storing data), wherein the second set of data is a synchronously replicated copy of the first set of data (see paragraph [0321] for remote copy from copy source volume of production site to a copy destination volume of the backup site);
a control plane communicatively coupled with the first node and with the second
node (see Fig. 5 for host 1100), the control plane to determine when the second node is available after a period of unavailability (see Fig. 10-11 and paragraphs [0192], [0210]-[0213], [0237] and [0249]-[0264], host 1100 determines the secondary is unavailable due to a failure, checks its status for it to become available, and reverse synchronize the old primary system with the old secondary system); and wherein replication to the second node occurs substantially synchronously during periods of normal operation for the second node (see paragraph [0321] for synchronous remote copying).
	The cited prior art fails to teach or sufficiently suggest the following limitations in conjunction with the abovementioned limitations: 1) to make a backup copy of data on the second data storage device after the second node becomes available after the period of unavailability and before rebuilding the data stored on the second data storage 
	Per independent claim 7, the claim is the method claim corresponding to the computing network claim 1 and is allowable for the same reasons mutatis mutandis.
	Per independent claim 15, the claim is the computer-readable medium claim corresponding to the computing network claim 1 and is allowable for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/SHAWN X GU/
Primary Examiner
Art Unit 2138

23 March 2022